Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 12/09/2020 in which claims 01-33 and 35-52 are pending ready for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites within their limitation a “wherein the two or more output fibers" in Line 2. This claim contains no previous recitation or limitation of a “wherein the two or more output fibers”; therefore, it would be unclear as to what element the limitation was making reference.  There is insufficient antecedent basis for this limitation in these claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 7,277,229 B2) in view of Mahadevan et al (US 2017/0045690 A1).
As to claims 1, 4, Kato an illumination source (10) comprising: (See Abstract, Col 3 Lines 66-67; Fig. 1b)
two or more input light sources (1a-c); and (See Col 3 Lines 66-67, Col 4 Lines 01-02; Fig. 1b)
a collector (3) including one or more lenses to combine illumination from the two or more input light sources (1a-c) into an illumination beam, wherein the illumination from the two or more input light sources occupy different portions of an input aperture of the collector; and (See Col 4 Lines 39-43; Fig. 1b).
a beam uniformizer (4) (See Col 4 Lines 05-06; Fig. 1b).
Wherein the term “beam uniformizer” is met by the term “homogenizer”.
Kato does not explicitly teach a beam uniformizer comprising a first noncircular-core fiber, wherein the first fiber receives the illumination beam;
a second noncircular-core fiber; and
one or more coupling lenses to relay a far-field distribution of the illumination beam from the first noncircular-core fiber to an input face of the second noncircular-core fiber, wherein a near-field output distribution and a far-field output distribution of the illumination beam from the second noncircular-core fiber are uniform within a selected tolerance.
wherein a core of at least one of the first noncircular-core fiber or the second noncircular-core fiber has a shape of a regular hexagon, a rectangle, or a square. (Claims 4).

Wherein the term “beam uniformizer” is met by the term “Double Scrambler”.
a second noncircular-core fiber (714); and (See ¶0097; Fig. 7a).
one or more coupling lenses to relay a far-field distribution of the illumination beam from the first noncircular-core fiber to an input face of the second noncircular-core fiber, wherein a near-field output distribution and a far-field output distribution of the illumination beam from the second noncircular-core fiber are uniform within a selected tolerance. (See ¶0105-¶0107; Fig. 7a).
Wherein the different fiber configurations will produce different selected tolerance to the needs of an inventor.
wherein a core of at least one of the first noncircular-core fiber or the second noncircular-core fiber has a shape of a regular hexagon, a rectangle, or a square;. (See ¶0067).

Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the illumination source of Kato a beam uniformizer comprising a first noncircular-core fiber, wherein the first fiber receives the illumination beam, a second noncircular-core fiber, and one or more coupling lenses to relay a far-field distribution of the illumination beam from the first noncircular-core fiber to an input face of the second noncircular-core fiber, wherein a near-field output distribution and a far-field output distribution of the illumination beam 
The advantage of this inclusion is to maximize measurement stability.
As to claim 2, Kato also teaches the illumination source (10), wherein the collector (3) combines the light from the two or more input light sources (1a-c) into a common etendue. (See Col 4 Lines 39-43; Fig. 1b).
As to claim 3, Kato also teaches the illumination source (10), further comprising two or more collimating lenses (2a-c) to collimate the light from the two or more input light sources (1a-c), wherein the collector receives the light from the two or more input light sources from the two or more collimating lenses. (See Col 3 Lines 66-67, Col 4 Lines 01-05; Fig. 1b).

Claims 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Mahadevan et al in further view of Brady et al (US 2014/0240951 A1).
As to claims 7-9, Kata when modified by Mahadevan teaches the illumination source of either claim 1, in which these claims depend on. 
Kata when modified by Mahadevan still do not explicitly teach wherein at least one of the two or more input light sources comprises a coherent light source; 
wherein the coherent light beam comprises a laser source; (Claim 8).
wherein the laser source comprises a supercontinuum laser source; (Claims 9).

wherein the coherent light beam comprises a laser source; (See ¶0061; Fig.3).
wherein the laser source comprises a supercontinuum laser source; (See ¶0065 Lines 24-29; Fig.5a).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in illumination source of Kato when modified by Mahadevan wherein at least one of the two or more input light sources comprises a coherent light source, wherein the coherent light beam comprises a laser source, wherein the laser source comprises a supercontinuum laser source. 
The advantage of this inclusion is to deliver illumination at one or more selected wavelengths to the measurement head to accurate measure an object under test. 
As to claims 10, Kato when modified by Mahadevan and Brady teaches the illumination source of either claims 7, in which this claim depends on.
Kato does not explicitly teach further comprising a speckle reducer including at least one phase-varying optical element to generate a plurality of decorrelated distributions of the illumination beam within a selected timeframe to mitigate speckle in the illumination beam. 
However, Mahadevan also teaches in an analogous art a speckle reducer (712) including at least one phase-varying optical element to generate a plurality of 
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the illumination source of Kato when modified by Mahadevan and Brady further comprising a speckle reducer including at least one phase-varying optical element to generate a plurality of decorrelated distributions of the illumination beam within a selected timeframe to mitigate speckle in the illumination beam. 
The advantage of this inclusion is to stabilize both the near and far field in illumination patterns.
As to claims 11-13, Kato when modified by Mahadevan and Brady teaches the illumination source of either claim 10, in which these claims depend on respectively.
Kato when modified by Mahadevan still do not explicitly teach wherein the speckle reducer comprises a movable diffuser;
wherein the speckle reducer comprises a translatable mirror configured to vary a position of the illumination beam on an input face of the first noncircular-core fiber; (Claim 12).
wherein the translatable mirror overscans the illumination beam across the input face of the first fiber. (Claim 13).
However, Brady does teach in an analogous art wherein the speckle reducer comprises a movable diffuser; (See ¶0063, ¶0064).

wherein the translatable mirror overscans the illumination beam across the input face of the first fiber. (See ¶0062 Lines 08-12, ¶0063, ¶0064, ¶0071 Lines 17-21; Fig. 5b).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include illumination source of Kato when modified by Mahadevan wherein the speckle reducer comprises a movable diffuser, wherein the speckle reducer comprises a translatable mirror configured to vary a position of the illumination beam on an input face of the first noncircular-core fiber, and wherein the translatable mirror overscans the illumination beam across the input face of the first fiber.
The advantage of this inclusion is for providing illumination at a continuous range of wavelengths.

Claims 14, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Mahadevan et al in further view of Kawakami et al (US 2017/0123212 A1).
As to claims 14, 15, Kato when modified by Mahadevan teaches the illumination source of either claim 1, in which this claim depends on.

wherein the incoherent light source comprises at least one of a laser-sustained plasma source or a lamp source. (Claim 15).
However, Kawakami does teach in an analogous art wherein a light sources comprises an incoherent light source; (See ¶0197).
wherein the incoherent light source comprises at least one of a laser-sustained plasma source or a lamp source. (See ¶0197).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in illumination source of Kato when modified by Mahadevan wherein at least one of the two or more light sources comprises an incoherent light source and wherein the incoherent light source comprises at least one of a laser-sustained plasma source or a lamp source.
The advantage of this inclusion is to prevent speckle noise from being generated.
Claims 6, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Mahadevan et al in further view of Lippey et al (US 2014/0177034 A1).
As to claim 6, Kato when modified by Mahadevan teaches the illumination source of claim 1, in which this claim depends on.

However, Lippey does teach in an analogous art an apparatus further comprising one or more additional beam uniformizers (710, 718), wherein the two or more output fibers comprise the beam uniformizer and the one or more additional beam uniformizers. (See ¶0038; Fig. 7).
Wherein the term “beam uniformizer” is met by the term “Double Scrambler”.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in illumination system of Kato when modified by Mahadevan further comprising one or more additional beam uniformizers, wherein the two or more output fibers comprise the beam uniformizer and the one or more additional beam uniformizers.
The advantage of this inclusion is to remove unwanted Stimulated Raman Scattering (SRS) peaks that decreases speckling in which the reduction in the intensity of the un-shifted peak while retaining high efficiency.
As to claims 16, Kato when modified by Mahadevan teaches the illumination source of either claim 1, in which this claim depends on.
Kato when modified by Mahadevan still do not explicitly teach further comprising at least one of a tunable spectral filter or a tunable intensity filter.

Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in illumination source of Kato when modified by Mahadevan further comprising at least one of a tunable spectral filter or a tunable intensity filter.
The advantage of this inclusion is to remove unwanted Stimulated Raman Scattering (SRS) peaks that decreases speckling in which the reduction in the intensity of the un-shifted peak while retaining high efficiency.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Even though Kato when modified by Mahadevan teaches the illumination source of claim 1, neither prior art teaches alone or in combination further comprising two or more output fibers having different etendues; and a fiber coupler configured to selectively couple the illumination beam into a selected output fiber of the two or more output fibers to provide the illumination beam in a selected etendue. 
Claims 17-33 and 35-52 are Allowed. 
The following is an examiner’s statement of reasons for allowance: 
As for claim 17, none of the prior arts alone or in combination discloses an illumination source comprising two or more output fibers having different etendues, and a fiber coupler configured to selectively couple the illumination beam into a selected output fiber of the two or more output fibers to provide the illumination beam in a selected etendue.
As for claim 32, none of the prior arts alone or in combination discloses a metrology system comprising two or more output fibers having different etendues configured to illuminate a sample with the different etendues, a translatable configured to selectively couple the illumination beam from the collector into a selected output fiber of the two or more output fibers to provide the illumination beam in a selected etendue; and one or more collection optics to direct radiation emitted by the sample in response to the illumination beam to a detector.
As for claim 48, none of the prior arts alone or in combination discloses a beam uniformizer comprising a translatable mirror to accept an illumination beam, a first noncircular-core fiber, wherein the first fiber receives the illumination beam from the translatable mirror, a second noncircular-core fiber, one or more coupling lenses to relay a far-field distribution of the illumination beam from the first noncircular-core fiber to an input face of the second noncircular-core fiber, wherein a near-field output distribution and a far-field output distribution of the illumination beam from the second noncircular-core fiber are uniform within a selected tolerance, wherein the translatable mirror scans the illumination beam across a core of the first noncircular-core fiber to generate a plurality of decorrelated distributions of the illumination beam within a selected timeframe to mitigate speckle in the illumination beam.
Kato (US 7,277,229 B2) an illumination source comprising two or more input light sources, and a collector including one or more lenses to combine illumination from the two or more input light sources into an illumination beam, wherein the illumination from the two or more input light sources occupy different portions of an input aperture of the collector. Kato does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 17, 32, and 48; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 18-31, 33-47, and 49-52 are allowed due to their dependency of claims 17, 32, and 48 respectively.
Response to Arguments
Applicant’s argument, see amendments, filed 12/09/2020, with respect to claims 5, 17-33 and 35-52 they have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 5, 17-33 and 35-52 have been withdrawn. However, Applicant's arguments filed 12/09/2020 with respect to claims 1-4 and 6-16 have been fully considered but they are not persuasive. Applicant did not provide any arguments regarding the 35 USC 112 rejection of claim 6 nor the claim was amended to overcome the rejection and thus the rejection is maintained. 
Applicant’s Argument
Applicant Argument #1: Applicant argues, “However, the Applicant respectfully submits that the suggestion of the Patent Office to “include in the illumination source of Kato a beam uniformizer comprising a first noncircular-core fiber, wherein the first fiber receives the illumination beam, a second noncircular-core fiber, and one or more coupling lenses to relay a far-field distribution of the illumination beam from the 
“Accordingly, the Applicant respectfully submits that the combination of Kato and Mahadevan as suggested by the Patent Office would both render Kato unsatisfactory for its intended purpose of generating a “slow axis uniform laser beam L’” having a linear profile and would further change the principal of operation of Kato by acting upon the input “laser beams L” of Kato in the direction of the fast axis.”
Examiner’s Response
Examiner Response #1: In response to applicant’s argument, it is respectfully pointed out that the Kato does not recite that the inclusion of a linear profile which is taught by Mahadevan would further change the principal of operation of its invention. 
Further, it is not necessary that the inventions of the references be physically combinable to render obvious the invention under review; and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973). MPEP 2145(III). Combining the teachings of references does not involve an ability to combine their specific structures. Thus, one cannot show nonobviousness by attacking references individually where the rejections MPEP 2145(IV).
For instance, Mahadevan teachings comprising wherein the first fiber receives the illumination beam, a second noncircular-core fiber, and one or more coupling lenses to relay a far-field distribution of the illumination beam from the first noncircular-core fiber to an input face of the second noncircular-core fiber, wherein a near-field output distribution and a far-field output distribution of the illumination beam from the second noncircular-core fiber are uniform within a selected tolerance, and wherein a core of at least one of the first noncircular-core fiber or the second noncircular-core fiber has a shape of a regular hexagon, a rectangle, or a square which suggest to those of ordinary skill in the art that this inclusion will successfully maximize measurement stability of an illumination source traveling through a system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886